Case 5:18-cv-01125-SP Document 81 Filed 06/14/19 Page 1 of 2 Page ID #:1284



1
2
3
4
5
6
7
8
                        UNITED STATES DISTRICT COURT
9
                      CENTRAL DISTRICT OF CALIFORNIA
10
11   OMAR ARNOLDO RIVERA                     Case No. 5:18-cv-01125-R-GJS
     MARTINEZ; ISAAC ANTONIO
12   LOPEZ CASTILLO; JOSUE                   ORDER GRANTING JOINT
     VLADIMIR CORTEZ DIAZ; JOSUE             STIPULATION TO CONTINUE
13   MATEO LEMUS CAMPOS;                     THE TRIAL DATE AND ALL
     MARVIN JOSUE GRANDE                     PRETRIAL DEADLINES
14   RODRIGUEZ; ALEXANDER
     ANTONIO BURGOS MEJIA; LUIS
15   PEÑA GARCIA; JULIO CESAR
     BARAHONA CORNEJO, as                     Judge:   Honorable Manuel L. Real
16   individuals,
                                             Action Filed: May 25, 2018
17                 Plaintiffs,
18   v.
19   THE GEO GROUP, Inc., a Florida
     corporation; the CITY OF
20   ADELANTO, a municipal entity; GEO
     LIEUTENANT DURAN, sued in her
21   individual capacity; GEO
     LIEUTENANT DIAZ, sued in her
22   individual capacity; GEO
     SERGEANT CAMPOS, sued in his
23   individual capacity; SARAH JONES,
     sued in her individual capacity; THE
24   UNITED STATES OF AMERICA;
     and DOES 1-10, individuals,
25
                   Defendants.
26
27
28
                                            -1-
Case 5:18-cv-01125-SP Document 81 Filed 06/14/19 Page 2 of 2 Page ID #:1285



1                                          ORDER
2
           Having reviewed the Parties’ Joint Stipulation to Continue the Trial Date and
3
     All Pre-Trial Deadlines, and GOOD CAUSE appearing therefore, the Joint
4
     Stipulation is hereby GRANTED.
5
6          It is hereby ordered that the pre-trial deadlines and trial date be continued as
7    follows:
8
        (1) The Discovery Cut-Off is to be continued from June 10, 2019, to July 25,
9
           2019;
10
        (2) The deadline to file Pre-Trial Filings is to be continued to July 29, 2019;
11
        (3) The deadline for the Pre-Trial Conference Order is to be continued to August
12
           19, 2019;
13
        (4) The Final Pre-Trial Conference is to be continued from July 1, 2019 to
14
           August 26, 2019, at 11:00 a.m.; and
15
        (5) The Jury Trial is to be continued from August 6, 2019, at 9:00 a.m. to
16
           September 24, 2019, at 9:00 a.m.
17
           IT IS SO ORDERED.
18
19
20   Dated: June 14, 2019                    ___________________________
21                                          Honorable Manuel L. Real
                                            United States District Court Judge
22
23
24
25
26
27
28
                                              -2-
